DETAILED ACTION
	The following is a response to the request for reconsideration filed 5/3/2022.

Response to Arguments
	Claims 9-16 are pending in the application. Claims 1-8 and 17-20 are withdrawn from consideration as being drawn to a non-elected species.
-Applicant's arguments pertaining to the Wang art not disclosing the recitations “…….charging a battery by an amount that is a function of whether a driver demanded power is greater than a spare charging capacity of the battery or less than the spare charging capacity.” been fully considered but they are not persuasive. 
-The CN prior art cited by the examiner meets the limitations as recited in claim 9 as described in the translation at ([0021]-[0032]). However, CN lacks controlling the engine to charge the battery in response to a request to shift a transmission gear. Wang was used as a secondary art to CN to show that it would be well known in the art to provide the control system of CN with a shift request parameter (based on CN disclosing use of a transmission [0016], lines 3-4) for controlling the engine to charge the battery. Based on examiner’s interpretation of CN meeting all the limitations of claim 9, except for the “controlling the engine to charge the battery in response to a request to shift a transmission gear”, Wang wouldn’t need to also meet “all the limitations as recited” being used as a “secondary art” in the rejection.
-Wang describes that it is well known in the art to convert engine energy output and motor input (generator) energy to battery storage [0020], lines 2-5.
-Wang describes requesting transmission shift based on change in battery charge [0044], lines 11-14.
-Wang describes that motor can be determined to be adding torque (using battery charge) or removing torque (charging battery) to control engine to meet driver demand [0042], lines 8-13.
-Based on what Wang teaches above: when 100 request transmission shift based on battery charge change [0044], lines 11-14 and motor to battery state of charge (charging or discharging) is determined, it would be obvious based on what is described in [0020], lines 2-5 in Wang that the engine control needed as described in [0042] would contribute to battery charge based on driver demand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101357633 in view of Wang et al 20170225675. As to claim 9, CN discloses a method comprising: operating a powertrain of a vehicle in a series mode ([0021] describes multiple modes including a series mode and a full mode that can be considered a series mode based on engine started to charge battery), controlling an engine (starting engine) of the vehicle to charge a battery by an amount that is a function of whether a driver demanded power is greater than a spare charging capacity of the battery ([0021]-[0028], [0032] describes that the engine is started to charge the battery to account for an amount of acceleration that is greater than a threshold upper limit or a fixed traveling distance (route) in which both would require a higher than lower limit amount battery capacity) or is less than the spare charging capacity. Note: the use of the term “or” indicates that the limitations following the term need not be met, in other words, the limitation are an “alternative” not in Markush form.
Although CN discloses operating a powertrain of a vehicle in a series mode and controlling an engine of the vehicle to charge a battery by an amount that is a function of whether a driver demanded power is greater than a spare charging capacity of the battery or is less than the spare charging capacity, CN doesn’t disclose controlling the engine in response to a request to shift a gear of a transmission. 
Wang discloses a hybrid vehicle and shows that it is well known in the art to control an engine to charge a battery by an amount that is a function of a driver demanded power in response to a request to shift a gear of a transmission. Wang describes that it is well known in the art to convert engine energy output and motor input (generator) energy to battery storage [0020], lines 2-5, requesting transmission shift based on change in battery charge [0044], lines 11-14 and that the motor can be determined to be adding torque (using battery charge) or removing torque (charging battery) to control engine to meet driver demand [0042], lines 8-13. Based on what Wang teaches above: when 100 (management flow) request transmission shift based on battery charge change [0044], lines 11-14 and motor to battery state of charge (charging or discharging) is determined, it would be obvious based on what is described in [0020], lines 2-5 in Wang that the engine control needed as described in [0042] would contribute to battery charge based on driver demand.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with a transmission and battery management system for controlling gear shift engagement based on driver demanded power in view of Wang to increase energy efficiency of the vehicle without impairing drivability of the vehicle based on battery consumption demand.

As to claim 10, CN discloses wherein the amount equals the spare charging capacity when the driver demanded power is greater than or equal to the spare charging capacity (([0021]-[0028], [0032] describes that the engine is started to charge the battery to account for an amount of acceleration that is greater than a threshold upper limit or a fixed traveling distance (route) in which both would require a higher than lower limit amount battery capacity).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Wang as applied to claim 9 above, and further in view of Luo et al 20090171523. CN in view of Wang disclose the powertrain having a traction motor, engine and transmission, however, CN in view of Wang doesn’t disclose the structure as recited in claim 12 including the disconnect clutch being commanded open during the series mode.
Luo et al discloses a hybrid vehicle and shows that it is well known in the art to provide a series mode (Figure 6) having a commanded open driveline disconnect clutch (206) positioned between a traction motor (108) that is downstream of the driveline disconnect clutch and upstream of the transmission ([0104] describes that a transmission can be coupled to output of motor 108), and an integrated starter/generator (106) that is upstream of the driveline disconnect clutch and downstream of the engine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the powertrain arrangements in CN in view of Wang with the powertrain structure further in view of Luo to increase operating efficiency of vehicle by controlling operations of one or more components (engine, battery and/or motors) while operating in one of the modes (based on disconnect clutch operation).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Wang as applied to claim 9 above, and further in view of DE 102007055831. CN in view of Wang discloses a transmission for shifting gears ([0007] in CN and 24 in Wang), however CN in view of Wang doesn’t disclose reducing input torque of the transmission within a threshold of 0 N-m for shifting the gear.
DE discloses a hybrid vehicle having a transmission (7) and shows that it is well known in the art to have the input torque of a transmission reduced to zero during a gear shift (paragraph 2 describes that torque is lowered at the transmission input shaft via zero crossing of the torque to the input shaft).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the input torque of the transmission reduced within a zero threshold for CN in view of Wang further in view of DE to increase operating efficiency of transmission by avoiding shift shock and backlash occurrences during shifting.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Wang as applied to claim 9 above, and further in view of Ilsomura et al 20140342871. CN in view of Wang discloses a transmission for shifting gears ([0007] in CN and 24 in Wang), however CN in view of Wang doesn’t disclose the use of a dog clutch for the shifting.
Isomura discloses a hybrid vehicle and shows that it is well known in the art to provide a transmission (70) using dog clutches (81, 82) for gear shifting.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have provide the transmissions of CN in view of Wang with dog clutches for shifting further in view of Isomura to avoid engagement slip, heat generations and reduce cost compared to similar torque capacity clutches used for transmission gear shifting.

Allowable Subject Matter
Claims 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
-see office action filed 2/3/22 for reasons of allowability for above claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 10, 2022